Citation Nr: 1707010	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An unappealed July 1983 decision denied reopening a claim of entitlement to service connection for a nervous condition.

2. The evidence associated with the record subsequent to the July 1983 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A July 1983 decision denied reopening a claim of entitlement to service connection for a nervous condition based on a finding that the claim had been previously denied and new and material evidence had not been submitted.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the July 1983 decision included service treatment records (STRs) and post-service medical records showing treatment for alcohol abuse.

The pertinent evidence that has been received since the July 1983 decision includes VA and private treatment records which show that the Veteran has been diagnosed with major depressive disorder; and statements from the Veteran in which he reported that the symptoms of his PTSD and depression began in service, but that he never sought treatment because he began self-medicating and that he had continued to self-medicate since that time as was evidenced by his documented in-service behavioral issues.

The Board finds that the Veteran's statements and the medical records showing a current psychiatric diagnosis are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for PTSD is warranted.

ORDER

New and material evidence has been received and reopening of the claim for entitlement to service connection for PTSD is granted.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD and depression is granted.

The Veteran has asserted that he first experienced episodes of depression and symptoms of PTSD while in active service, including verbal outbursts, uncontrolled anger, paranoia, and several suicide attempts.

In support of his claim, the Veteran submitted outpatient mental health counseling records from the VA; as well as service personnel records (SPRs), which showed issues with substance abuse, aggression, and an overall shift in the Veteran's behavior during his time in active service.  A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with a depressive disorder.

In light of the Veteran's reports of experiencing depression and symptoms of PTSD in service, his documented behavioral issues during active service, the medical evidence showing the Veteran began seeking treatment for mental health issues shortly after his separation from active service, and the current medical records showing a diagnosis of a mental health disability; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any current psychiatric disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based on the examination results and a review of the record, the examiner should provide the following: 

	(a) Diagnose all psychiatric disabilities present and 	state whether each criterion for a diagnosis of PTSD is 	met.

	(b)  Provide an opinion as to whether it is at least as 	likely as not (50 percent probability or greater) that 	the Veteran has a psychiatric disability that is related 	to any aspect of active service.  

	(c)  Provide an opinion as to whether it is at least as 	likely as not (50 percent probability or greater) that 	the Veteran had a psychosis within one year of his 	separation from active service.  

The rationale for all opinions expressed must be provided.  

3.   Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.   

4. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


